Case 1:20-cv-01461-WJM-NRN Document 101 Filed 04/21/21 USDC Colorado Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-01461-WJM-NRN

   THE STATE OF COLORADO,

   Plaintiff,

   v.

   U.S. ENVIRONMENTAL PROTECTION AGENCY;
   ANDREW WHEELER, in his official capacity as Administrator of the U.S. Environmental
   Protection Agency;
   U.S. ARMY CORPS OF ENGINEERS; and
   R.D. JAMES, in his official capacity as Assistant Secretary of the Army for Civil Works,

   Defendants.

                                          MINUTE ORDER

   Entered by Magistrate Judge N. Reid Neureiter

          It is hereby ORDERED that the Second Joint Motion for Extension of Time (Dkt.
   #99) is GRANTED finding good cause shown. The deadlines in the briefing schedule
   established in the Court’s March 11, 2021 Minute Order (Dkt. #96) are extended by 45
   days as follows:

        •   Plaintiff’s opening brief is due June 14, 2021;
        •   Defendants’ response brief is due July 29, 2021;
        •   Intervenors’ response briefs are due August 5, 2021;
        •   Plaintiff’s optional reply brief is due August 30, 2021.

   Date: April 21, 2021
